The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of maintaining a liquor nuisance, and was sentenced to pay a fine of $500 and to be imprisoned in the county jail for a term of six months.
The record discloses that on the date charged certain officers with a search warrant went to the residence of defendant in the northeast part of Oklahoma county and lay in wait for some time. A car with the wife of defendant came and the officers searched it. Later the defendant came in another car and they searched this car also. Still later one Benbrook, driving an automobile, came to the place, and the officers searched the car and found ten gallons of whisky. Benbrook testified that the car was his, that he had purchased the liquor near Guthrie, and was attempting to take it to the town of Luther and had lost his way. The license upon the car had been procured by one McCall. Confiscation proceedings were instituted against it, and it was confiscated as the property of Benbrook. There was no competent evidence connecting defendant with this car. The only testimony tending to prove the maintaining of a place was general *Page 318 
reputation, and there was no competent evidence that defendant was maintaining a place. From the circumstances proven we have a strong suspicion that defendant engaged in the liquor business, but the evidence falls far short of proving it.
The case is reversed and remanded.
DOYLE, P.J., and DAVENPORT, J., concur.